DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
Withdrawn Rejections 
The 35 U.S.C. §112, 1st paragraph, rejection(s) of claims 24-36, made of record in the office action mailed 03/17/2022, page 2 have been withdrawn due to Applicant’s amendment in the response filed on 09/07/2022.
The 35 U.S.C. §103, rejection(s) of claims 24-29, 35-36, made of record in the office action mailed 03/17/2022, page 3 have been withdrawn due to Applicant’s amendment in the response filed on 09/07/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-31, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US 2016/0011157).  
Regarding claim 24, 27-31, Smyth discloses the indicator material and the substrate material may be incorporated into the same layer so-forming a combined indicator and substrate layer, wherein the indicator material is dispersed within the substrate material or vice versa. The indicator material and the substrate material 
are in a single layer (para 0060-0061). The combined indicator and substrate layer may comprise a polymer composite, said composite comprising at least one thermoplastic polymer and at least one chemical indicator dispersed in the at least one thermoplastic polymer (para 0062). The indicator material may be selected from one or more of carbon dioxide sensitive material and an ammonia sensitive material (para 0081). The thermoplastic polymer may be a polyethylene (para 0068). The at least one thermoplastic polymer may comprise an addition polymer such as a polyolefin, e.g. polyethylene or polypropylene, or another thermoplastic addition polymer (para 0067).
However, Smyth fails to disclose that the polymeric composite comprising the polymer and the indicator has a melting point between about 25C and about 200 C.
As Smyth discloses polymeric composite composition comprising the polymer and indicator as presently claimed, it therefore would be obvious that polymeric composite would intrinsically have a melting point in the range of about 25-200 C.
While there is no disclosure that the polymeric composite of Smyth is an colored changeable polymeric composite as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. color changeable composite, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Smyth and further that the prior art structure which is a polymeric composite identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
As Smyth discloses color changeable polymeric composition comprising the indicator such as carbon dioxide or ammonia as presently claimed, it therefore would be obvious that indicator would intrinsically detect the presence of a chemical substance as the indicator is the one as presently claimed. 
Regarding claims 25-26, as Smyth does not disclose the presence of particulates and particle aggregation, it therefore would be obvious that color changeable composite would intrinsically lack particulates and aggregation. 
Regarding claims 35-36, Smyth discloses polymer composite may comprise a melt-processed polymer composite in the form of film, tube, sheet (para 0066). Smyth discloses the combined indicator and substrate layer may have a thickness of between approximately 50 to 70 .mu.m (para 0069). 
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US 2016/0011157) in view of Heacock (US 2015/0346513).
Regarding claims 33-34 Smyth discloses color changeable indicator, but fails to disclose that the indicator is methylene blue or cresol red or phenol red.
Whereas, Heacock discloses color changeable dye comprising: a carbon dioxide status indicator, a solvent, and a polymer wherein the carbon dioxide status indicator is dispersed (claim 1). The carbon dioxide status indicator is selected from Cresol Red, Texas Red Hydrazine, Bromothymol Blue, M-Cresol Purple, Phenol Red, Congo Red and Natural Red (claim 5).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to use carbon dioxide status indicator such as Phenol Red as taught by Heacock and replace it with the indicator material of Smyth motivated by the desire to indicate color changing ability of the product to make sure if the product is usable or not.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Smyth et al. (US 2016/0011157) in view of Levinson et al. (US 2010/0256524).
Regarding claim 37, Smyth fails to disclose that the composite is incorporated in to or disposed on a ring.
Whereas, Levinson teaches the composite of claim 24. Levinson further teaches wherein the composite is incorporated into or disposed on a ring para[0216]. Examples of other compositions or components associated with the invention include, but are not limited to rings for using, administering the compositions components for a particular use.
However, it would have been obvious to one of ordinary skill in the art at the time the Application was filed to use the composite of Smyth and disposed on a ring as taught by Levinson motivated by the desire for an end-use application.
Alternatively, however, the recitation in the claims that the composite is “for disposing or incorporating on a ring” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Smyth disclose composite as presently claimed, it is clear that the composite of Smyth would be capable of performing the intended use, i.e. for incorporating or disposing on a ring, presently claimed as required in the above cited portion of the MPEP.
Response to Arguments
Applicants arguments filed on 09/07/2022 have been fully considered, but they are moot in view of new grounds of rejections as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788